Citation Nr: 1827048	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to April 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  

The issues of service connection for skin cancer and pulmonary asbestosis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.  


FINDINGS OF FACT

1.  The Veteran is reasonably shown to have served in Vietnam during the Vietnam Era.

2.  He is shown to have a diagnosis of prostate cancer.

3.  The Veteran's erectile dysfunction is etiologically related to his service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer is warranted.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Secondary service connection for erectile dysfunction is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  As this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) are silent for complaints or findings concerning prostate cancer or erectile dysfunction.  His genitourinary system was normal on March 1971 service separation examination.

The Veteran's service discharge certificate shows that he was awarded a Vietnam Service Medal and a Vietnam Campaign Medal.  Service personnel records show that he served on the USS Agerholm from October 1968 to May 1970.

Private medical records show that in March 2010, the Veteran underwent a radical prostatectomy for prostate cancer.  In October 2011, it was noted that he had related erectile dysfunction.

In October 2015, the Veteran submitted information concerning the USS Agerholm.  A statement from the Commanding Officer noted that the ship was deployed to the western pacific in 1969 and that it had combat assignments off the coast of Vietnam.  The ship's history indicated that it fired its guns into the Rung Sat special zone from a position about one mile from the beach.  Another time, the ship assisted the 101st airborne division near Phan Thiet.  Photos show that the ship was in the inland waterways of Vietnam.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (listed in 38 C.F.R. § 3.309(e), and including prostate cancer) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C. § 1116.

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

It is not in dispute that the Veteran has a diagnosis of prostate cancer (this was established by biopsy following the March 2010 prostatectomy).  The critical question remaining is whether or not he served in Vietnam (and is entitled to a presumption of exposure to herbicide agents/Agent Orange by virtue of such service).  His award of a Vietnam Service Medal or the Vietnam Campaign Medal does not, of itself, establish service on land in Vietnam.  He has submitted evidence regarding the USS Agerholm that supports a finding that he served in the inland waterways of Vietnam and may, therefore, be presumed to have been exposed to Agent Orange.  He is therefore entitled to consideration of the claim of service connection for prostate cancer under the presumptive provisions in 38 U.S.C. § 1116.  Applying those provisions to the facts of this case, the Board concludes that service connection for prostate cancer is warranted.  As the record also establishes that he developed erectile dysfunction after his prostate surgery, service connection for erectile dysfunction is also warranted.  


ORDER

Service connection for prostate cancer is granted.

Service connection for erectile dysfunction is granted.


REMAND

Regarding the claim of service connection for skin cancer, the Veteran's STRs show that in October 1969 he complained of a rash around his crotch that had been present for a month; he indicated that it would go away and then come back.  It was noted that he had tinea cruris.  On March 1971 service separation examination, it was noted that he had tattoos; a skin disability or skin cancer was not noted.  Private medical records show that in May 2006, the Veteran had a rash in his groin.  In November 2009, a skin biopsy of the nose found actinic keratosis.  He states that he was exposed to sunlight in service.  He has not been examined to determine whether any current skin disability may be related to his service, to include as due to exposure to tropical sun therein.  

The Veteran also claims that he has a lung disability due to his exposure to asbestos in service.  The record shows that he was a machinery repairman in service.  He testified at the October 2015 hearing that while stationed on the USS Agerholm he worked in the engine rooms and that he sometimes had to cut asbestos off pipes.  
Private medical records show that in October 1999, a chest X-ray found interstitial fibrosis at the lung bases that was typical of previous asbestos exposure and this indicated asbestosis.  This was due to his asbestos exposure and occupational history.  In May 2004, S.L. Newman, M.D., noted that the Veteran's history was noteworthy for extensive, unprotected exposure to asbestos dust as a plumber, which he had been since 1971.  The impression was that there was unequivocal evidence of asbestosis and asbestos-induced pleural disease related to his occupational exposure to asbestos dust.  

There are no laws or regulations that specifically address the adjudication of claims seeking service connection for disability due to asbestos exposure.  However, the VA Adjudication Procedure Manual, M21-1 MR, and opinions of the United States Court of Appeals for Veterans Claims (CAVC) and General Counsel provide guidance in adjudicating these claims.  The CAVC has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  VA Manual at Subsection (h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The record does not show that the appropriate development to determine whether the Veteran was exposed to asbestos while he was in service.  Such must be accomplished prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for a skin disability since his discharge from service.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from all providers identified.

2.  The AOJ should then arrange for a VA skin examination of the Veteran to ascertain the existence and likely etiology of any skin disability.  Upon examination and interview of the Veteran, and review of his record, the examiner should identify by diagnosis any skin disability found, and opine whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's complaints in service, or to his exposure to sun therein.  

The examiner must include rationale with all opinions.

3.  The AOJ should arrange for all appropriate development to determine whether the Veteran was exposed to asbestos in service, and whether he was exposed to asbestos prior to and/or following service (and if so the extent of any such exposures).  

4.  If the Veteran is found to have been  exposed to asbestos in service, the AOJ should arrange for a VA respiratory examination of the Veteran to ascertain the existence and likely etiology of any lung disability.  Upon examination and interview of the Veteran, and review of his record, the examiner should identify by diagnosis any pulmonary disability found, and opine whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's service, to include exposure to asbestos therein.  

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


